363 S.W.3d 178 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Decalos MEEKS, Defendant/Appellant.
No. ED 96903.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 19, 2012.
Application for Transfer Denied May 1, 2012.
Shaun J. Mackelprang, Robert J. Bartholomew, Jr., Jefferson City, MO, for Plaintiff/Respondent.
Roxanna A. Mason, St. Louis, MO, for Defendant/Appellant.
*179 Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Decalos Meeks appeals from the trial court's judgment entered upon a jury verdict convicting him of first-degree tampering of a motor vehicle and resisting or interfering with arrest. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in admitting certain testimony of the complaining witness. State v. Chaney, 967 S.W.2d 47, 55 (Mo. banc 1998). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).